UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended July 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-13907 SYNOVIS LIFE TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) State of Incorporation: Minnesota I.R.S. Employer Identification No.: 41-1526554 Principal Executive Offices:2575 University Ave. W. St. Paul, Minnesota55114 Telephone Number: (651) 796-7300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filero(do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o Nox On August 24, 2011, there were 11,545,174 shares of the registrant's common stock, par value $.01 per share, outstanding. PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SYNOVIS LIFE TECHNOLOGIES, INC. CONSOLIDATED CONDENSED STATEMENTS OF INCOME(Unaudited) FOR THE THREE AND NINE MONTHS ENDED JULY 31, 2 (in thousands, except per share data) Three Months Ended Nine Months Ended July 31, July 31, Net revenue $ Cost of revenue Gross margin Operating expenses: Selling, general and administrative Research and development Operating expenses Operating income Interest income 78 59 Income before provision for income taxes Provision for income taxes Net income $ Basic earnings per share $ Diluted earnings per share $ Weighted average common shares outstanding: - Basic - Diluted The accompanying notes are an integral part of the interim unaudited consolidated condensed financial stetements. 2 SYNOVIS LIFE TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS AS OF JULY 31, 2011 (UNAUDITED) AND OCTOBER 31, 2010 (in thousands, except share and per share data) July 31, October 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Deferred income tax asset, net Other current assets Total current assets Investments, net Property, plant and equipment, net Goodwill Other intangible assets, net Deferred income tax asset, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Total liabilities Commitments and contingencies - - Shareholders' equity: Preferred stock: authorized 5,000,000 shares of $0.01 par value; none issued or outstanding as of July 31, 2011 and October 31, 2010 - - Common stock: authorized 20,000,000 shares of $0.01 par value; issued and outstanding, 11,545,174 and 11,228,654 as of July 31, 2011 and October 31, 2010, respectively Additional paid-in capital Accumulated other comprehensive income 27 26 Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the interim unaudited consolidated condensed financial stetements. 3 SYNOVIS LIFE TECHNOLOGIES, INC. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS(Unaudited) FOR THE NINE MONTHS ENDED JULY 31, 2 (in thousands) Nine Months Ended July 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation of property, plant and equipment Amortization of intangible assets Amortization of investment premium, net Stock-based compensation Tax benefit from stock option exercises ) ) Deferred income taxes ) Loss on disposition of property, plant and equipment 25 Change in operating assets and liabilities: Accounts receivable ) ) Inventories 70 ) Other current assets ) ) Accounts payable 2 ) Accrued expenses ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Investments in patents, trademarks and licenses ) ) Purchases of investments ) ) Proceeds from the maturity or sale of investments Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds related to stock-based compensation plans Repurchase of the Company's common stock ) ) Excess tax benefit from stock option exercises Net cash provided by (used in) financing activities ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ The accompanying notes are an integral part of the interim unaudited consolidated condensed financial stetements. 4 SYNOVIS LIFE TECHNOLOGIES, INC. NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) (1)BASIS OF PRESENTATION: The accompanying condensed balance sheet of Synovis Life Technologies, Inc. (“Synovis” or the “Company”) as of October 31, 2010 has been derived from audited financial statements, and the unaudited interim condensed financial statements for the three and nine months ended July 31, 2011 and 2010 and as of July 31, 2011, have been prepared by the Company in accordance with generally accepted accounting principles applied in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.For further information, refer to the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended October 31, 2010. In the opinion of management, all adjustments considered necessary, consisting only of items of a normal recurring nature, for a fair presentation of the consolidated financial position, results of operations and cash flows of the Company as of and for the interim periods presented have been included.Operating results and cash flows for the three and nine months ended July 31, 2011 are not necessarily indicative of the results of operations and cash flows of the Company that may be expected for the fiscal year ending October 31, 2011. Certain reclassifications have been made to the fiscal 2010 Consolidated Condensed Financial Statements to conform with the fiscal 2011 presentation.These reclassifications had no effect on net income or earnings per share as previously reported. All amounts included in the Notes to Consolidated Condensed Financial Statements are in thousands, except for share and per share data, and as specified otherwise. (2) SUPPLEMENTAL FINANCIAL STATEMENT INFORMATION: July 31, October 31, Inventories consist of the following: Finished goods $ $ Work in process Raw materials $ $ July 31, October 31, Accrued expenses consist of the following: Accrued employee compensation and related taxes $ $ Accrued income taxes Other accrued expenses $ $ 5 SYNOVIS LIFE TECHNOLOGIES, INC. NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS(unaudited) – (continued) (3) INVESTMENTS: The following tables summarize our cash, cash equivalents and investments at July 31, 2011 and October 31, 2010: July 31, 2011 Amortized Cost Unrealized Gain (Loss) Estimated Fair Value Cash $ $ - $ Money Market Funds - Municipal Bonds 23 Commercial Paper (7
